Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 9 directed to a system non-elected without traverse.  Accordingly, claims 8 and 9 been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1,5-7,10 are allowed. Roy(GB 2028288) is the closest prior art.
	Regarding independent claim 1, Roy teaches a method of manufacturing a beverage product, comprising:
Providing a beverage intermediate product including a container and a beverage, wherein the container has an accommodating space which is not occupied by the beverage(p.1, line 73-81);
Filling the beverage foam into the accommodating space(p.1, line 73-81); and
Sealing the container so that the accommodating space is sealed to obtain the beverage product(p.5, line 20-24);
Wherein the beverage foam includes a foamable liquid and a gas dispersed in the foamable liquid(claim 5; p.2, line 31-44; foam is formed by mixing carbon dioxide and an inert gas with the intended beverage)
As stated above, Roy teaches that the gas requires carbon dioxide so it would not have been obvious to only use hydrogen gas as required in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791